Exhibit 10.5
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
DIGITAL BUSINESS CONTINGENT PAYMENT AGREEMENT
 
 
dated as of December 3, 2014
 
 
by and between
 
 
NOOK MEDIA INC.,
 
 
BARNES & NOBLE, INC.
 
 
and
 
 
PEARSON EDUCATION, INC.
 


 
 
 
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 

--------------------------------------------------------------------------------

 
 
 


Table of Contents
 
 

    Page      
SECTION 1.
Definitions
1
SECTION 2.
No Certificates
6
SECTION 3.
Rights of the Investor
6
SECTION 4.
Non-transferability
6
SECTION 5.
CPR Payment Amount and Procedures
6
SECTION 6.
Adjustment Procedures
8
SECTION 7.
The Digital Business
9
SECTION 8.
Guarantee of Obligations
10
SECTION 9.
Assumption of Obligations
10
SECTION 10.
Termination; Effect of Termination
10
SECTION 11.
Intent
10
SECTION 12.
Notices
11
SECTION 13.
Amendments, Waivers, etc.
12
SECTION 14.
Severability
12
SECTION 15.
No Third-Party Beneficiaries
12
SECTION 16.
Assignment
12
SECTION 17.
Successors
12
SECTION 18.
Counterparts
13
SECTION 19.
No Fiduciary Obligations
13
SECTION 20.
Headings
13
SECTION 21.
Specific Enforcement; Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial
13

 
 
 
 
i 

--------------------------------------------------------------------------------

 
 

 
This DIGITAL BUSINESS CONTINGENT PAYMENT AGREEMENT (this “Agreement”), dated as
of December 3, 2014, is entered into by and between NOOK Media Inc., a Delaware
corporation (“NMI”), Barnes & Noble, Inc., a Delaware corporation (the
“Company”), and Pearson Education, Inc., a Delaware corporation (the
“Investor”). NMI, the Company and the Investor each may be referred to herein
individually as a “Party” and collectively as the “Parties.”
 
WHEREAS, the Investor is consenting on the date hereof to the Digital business
being distributed by NOOK Media LLC (“NOOK Media”) to NMI; and
 
WHEREAS, in connection with such consent, NMI desires to confer on the Investor
a contingent payment right (the “Contingent Payment Right”) in the event NMI
engages in a CPR Sale Transaction or CPR Dividend Event, subject to the terms
and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, NMI, the Company and
Investor hereby agree as follows:
 
SECTION 1.  Definitions.  The following terms shall have the meaning as set
forth below:
 
(a)  “Affiliate” means, with respect to any specified person or entity, any
other person or entity directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such specified person or entity;
provided, that NOOK Media and its subsidiaries shall not be deemed to be
Affiliates of the Investor.  For the purposes of this definition, “control”,
when used with respect to any specified person, means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
(b)  “Agreement” has the meaning set forth in the Preamble.
 
(c)  “Business Day” means any weekday that is not a day on which banking
institutions in New York, New York are authorized or required by law, regulation
or executive order to be closed.
 
(d)  “Company” has the meaning set forth in the Preamble.
 
(e)  “Contingent Payment Right” has the meaning set forth in the Recitals.
 
(f)  “CPR Deadline” means 5:00 p.m., New York City time, on the third
anniversary of the date hereof; provided, however, that if any Person (or group
of Persons) has submitted to the Company or any of its Affiliates or
representatives a bona fide proposal, inquiry or offer relating to a CPR Sale
Transaction or the Company or any of its Affiliates (which proposal, inquiry or
offer has not been withdrawn or lapsed) or representatives have engaged in any
negotiations or discussions with any Person (or
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
group of Persons), other than the Investor and its Affiliates, relating to a CPR
Sale Transaction (which negotiations have not terminated) after the date hereof
and prior to the third anniversary of the Closing Date, then the CPR Deadline
shall be the fourth anniversary of the Closing Date.
 
(g)  “CPR Dividend Declaration Date” means the date and time on which there is a
declaration of a dividend or other distribution, the payment of which would
result in a CPR Dividend Event.
 
(h)  “CPR Dividend Event” means any dividend or other distribution (other than a
dividend or distribution in connection with a CPR Sale Transaction to the extent
such dividend or distribution is included in CPR Sale Distributable Proceeds),
the CPR Dividend Declaration Date (or, if earlier, the CPR Dividend Payment
Date) for which is on or prior to the CPR Deadline, distributed, directly or
indirectly, to NMI or any of its Affiliates (other than barnesandnoble.com llc
or any of its subsidiaries) from or in respect of the Digital Business.
 
(i)  “CPR Dividend Payment Date” means the date and time on which there is a
payment of any dividend or other distribution resulting in a CPR Dividend Event.
 
(j)  “CPR Dividend Proceeds” means an amount equal to the aggregate proceeds
received, directly or indirectly, by NMI or any of its Affiliates in a CPR
Dividend Event.  For the avoidance of doubt, if any proceeds received by NMI or
any of its Affiliates in a CPR Dividend Event are in the form of non-cash
consideration, the aggregate proceeds received by NMI and its Affiliates with
respect to such non-cash consideration shall be the fair market value of such
non-cash consideration (which fair market value shall be equal to (x) in the
case of consideration in the form of securities that are listed on either the
New York Stock Exchange or the Nasdaq Stock Market, as applicable, the weighted
average closing price for the thirty (30) trading days immediately preceding the
CPR Dividend Declaration Date and (y) in the case of all other non-cash
consideration, the fair market value of such non-cash consideration).
 
(k)  “CPR Notice” has the meaning set forth in Section 5(c).
 
(l)  “CPR Payment Amount” means an amount equal to 5.0% multiplied by the CPR
Sale Distributable Proceeds or the CPR Dividend Proceeds, as applicable.
 
(m)  “CPR Payment Date” has the meaning set forth in Section 5(c).
 
(n)  “CPR Sale Distributable Proceeds” means an amount equal to the aggregate
proceeds received (taking into account Section 5(g)), directly or indirectly by
NMI or any of its Affiliates in a CPR Sale Transaction minus the sum of (i) any
federal, state, local or foreign income, transfer or similar taxes payable by
NMI or any of its subsidiaries as a result of such CPR Sale Transaction,
provided, that (x) any such taxes shall be reduced to the extent of any tax
benefit which NMI or any of its Affiliates is entitled to by reason of any
payment made hereunder, and (y) taxes payable by NMI or any of its subsidiaries
shall not include any amounts required to be withheld on account
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
of payments made to other Persons, as estimated (after consultation from the
Company’s outside tax advisors) in good faith by the Board of Directors of the
Company, and (ii) net third party indebtedness (i.e., third party indebtedness
for borrowed money, guarantees of such indebtedness and drawn letters of credit
less cash and cash equivalents (other than cash and cash equivalents received in
connection with the CPR Sale Transaction)) relating exclusively to the Digital
Business that is retained by NMI and its subsidiaries following such CPR Sale
Transaction. For the avoidance of doubt, if any proceeds received by NMI or any
of its Affiliates in a CPR Sale Transaction are in the form of non-cash
consideration, the aggregate proceeds received by NMI and its Affiliates with
respect to such non-cash consideration shall be the fair market value of such
non-cash consideration (which fair market value shall be equal to (x) in the
case of consideration in the form of securities that are listed on either the
New York Stock Exchange or the Nasdaq Stock Market, as applicable, the weighted
average closing price for the thirty (30) trading days immediately preceding the
CPR Sale Transaction Signing Date and (y) in the case of all other non-cash
consideration, the fair market value of such non-cash consideration).
 
(o)  “CPR Sale Transaction” means in one or more transactions (whether related
or not), other than an Excluded Transaction, the CPR Sale Transaction Signing
Date (or, if earlier, the CPR Sale Transaction Closing Date) for which is on or
prior to the CPR Deadline, pursuant to which (i) barnesandnoble.com llc or any
Affiliate thereof (which Affiliate holds, directly or indirectly, all or
substantially all of the Digital Business) completes, directly or indirectly, a
consolidation, recapitalization, conversion, reorganization, merger or similar
transaction with or into another Person (other than the Company or any of its
wholly-owned subsidiaries) or any spin-off, split-off, public offering or
similar transaction involving barnesandnoble.com llc or any such Affiliate,
(ii) the Company and its wholly-owned subsidiaries no longer own more than 50%
of the outstanding equity interests of barnesandnoble.com llc or any Affiliate
thereof (which Affiliate holds, directly or indirectly, all or substantially all
of the Digital Business) or (iii) barnesandnoble.com llc or any Affiliate
thereof (which Affiliate holds, directly or indirectly, all or substantially all
of the Digital Business) sells, assigns, transfers, conveys or otherwise
disposes of all or a substantial portion of the properties, rights or assets of
the Digital Business.
 
(p)  “CPR Sale Transaction Closing Date” means the date and time on which the
closing of a CPR Sale Transaction occurs.
 
(q)  “CPR Sale Transaction Signing Date” means the date and time on which the
signing of definitive documentation (which, if the transactions contemplated by
such definitive documentation were consummated, would result in a CPR Sale
Transaction) occurs.
 
(r)  “Digital Business” means the assets, rights and properties, including all
goodwill relating thereto, whether tangible or intangible, real, personal or
mixed, and liabilities of barnesandnoble.com llc and its Affiliates primarily
related to, or used primarily in connection with, the digital device, digital
content and nook.com businesses (excluding, for the avoidance of doubt, assets
and liabilities primarily related to the retail
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
business (including the Barnes & Noble trademark) and the retail eCommerce
business conducted through barnesandnoble.com) conducted by barnesandnoble.com
llc and its Affiliates as of the date hereof, including:
 
(i)  Digital device manufacturing, development, sale and distribution work and
rights and each Nook line of devices;
 
(ii)  Application software development, sale and distribution work and rights;
 
(iii)  Intellectual property to the extent associated with such digital device,
digital content, eCommerce and nook.com businesses (including patents primarily
related to such digital device, digital content, eCommerce and nook.com
businesses, the Nook trademark and copyrights and licenses for digital content,
but only including certain URLs, such as nook.com);
 
(iv)  Customer data, including all data associated with a customer’s consumption
of digital content (including bookmarks, last page read, highlighting and
annotations), originating in such digital device, digital content, eCommerce and
nook.com businesses and rights to maintain digital lockers for digital customers
(subject to applicable restrictions under privacy policies and applicable law);
 
(v)  Rights to sell digital content, including electronic books, magazines,
newspapers, periodicals, comic books, children’s books and other reading and
reading-related content, together with associated data thereto including any
annotations by such end user, and contracts related to such digital device,
digital content, eCommerce and nook.com businesses;
 
(vi)  Claims primarily related to such digital device, digital content,
eCommerce and nook.com businesses, including all claims against third parties,
whether choate or inchoate, known or unknown, contingent or non-contingent, or
otherwise, and the right to obtain all proceeds therefrom;
 
(vii)  Obligations with respect to third-party channel partner returns, price
protection agreements with third-party channel partners, rebates and offsets of
rebates from suppliers and liabilities with respect to gift cards, in each case
primarily related to such digital device, digital content, eCommerce and
nook.com businesses;
 
(viii)  Obligations under digital device warranties (including pre-separation
digital device warranties);
 
(ix)  Obligations under the Settlement and Patent License Agreement, dated as of
April 27, 2012, among the Company, barnesandnoble.com llc, Microsoft and
Microsoft Licensing GP;
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(x)  Substantially all the employees of barnesandnoble.com llc or its
subsidiaries who are engaged primarily in such digital device, digital content,
eCommerce and nook.com businesses (and the liabilities associated therewith);
 
(xi)  Such other assets, rights, properties, obligations and liabilities
described or referenced in the sections of the Company’s Annual Report on Form
10-K for the year ended May 3, 2014, and subsequently filed Quarterly Reports on
Form 10-Q as are primarily related to the “NOOK” segment;
 
(xii)  Rights and obligations under the Retail Agreement to the extent relating
to the other items included in this definition of “Digital Business”; and
 
(xiii)  All credits and deposits (including customer deposits, security deposits
for rent, electricity, telephone or otherwise), and prepaid charges and
expenses, and all permits or franchises, in each case, primarily related to such
digital device, digital content, eCommerce and nook.com businesses.
 
(s)  “Excluded Transaction” means (i) any transaction involving a merger,
consolidation, issuance or acquisition of equity interests or sale of all or
substantially all the assets of, in each case, the Company or any of its
subsidiaries (other than barnesandnoble.com llc and its subsidiaries), unless
barnesandnoble.com llc and its subsidiaries (or the Digital Business) constitute
all or substantially all the assets thereof and (ii) any transaction involving a
sale, merger, consolidation, issuance or acquisition of equity interests or sale
of all or substantially all the assets of, in each case, barnesandnoble.com llc
and its subsidiaries (or the Digital Business) if (A) barnesandnoble.com llc and
its subsidiaries (or the Digital Business) is still owned by NOOK Media and (B)
the Investor still owns membership interests in NOOK Media.
 
(t)   “Final CPR Payment Amount” has the meaning set forth in Section 6(a).
 
(u)  “Independent Accounting Firm” means a nationally recognized, independent
accounting firm as mutually agreed upon by the Parties, or if such firm cannot
or refuses to accept the engagement contemplated by this Agreement, another
nationally recognized, independent accounting firm as mutually agreed upon by
the Parties.
 
(v)   “Investor” has the meaning set forth in the Preamble.
 
(w)  “NMI” has the meaning set forth in the Recitals.
 
(x)  “NOOK Media” has the meaning set forth in the Recitals.
 
(y)  “Notice of Objection”  has the meaning set forth in Section 6.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(z)  “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.
 
(aa)  “Retail Agreement” has the meaning set forth in Section 6.
 
(bb)  “subsidiary” of any Person means another Person, an amount of the voting
securities, other voting rights or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first
Person.  For the avoidance of doubt, NMI and Nook Media shall be deemed to be a
subsidiary of the Company.
 
SECTION 2.  No Certificates.  The Contingent Payment Right shall not be
evidenced by a certificate or any other instrument.
 
SECTION 3.  Rights of the Investor.  Nothing contained in this Agreement shall
be construed as conferring upon the Investor, by virtue of the Contingent
Payment Right, the right to vote or to consent or to receive notice as a
stockholder or member of the Company, NMI or any of their respective
subsidiaries, as applicable, or any rights or obligations of any kind or nature
whatsoever as a stockholder or member of the Company, NMI or any of their
respective subsidiaries, as applicable, either at law or in equity.  The rights
of the Investor and the obligations of the Company, NMI, their Affiliates and
their respective officers, directors and controlling Persons are contract rights
limited to those expressly set forth in this Agreement.
 
SECTION 4.  Non-transferability.  The Contingent Payment Right and any interest
therein shall not be sold, assigned, transferred, pledged, encumbered or in any
other manner transferred or disposed of, in whole or in part, without the prior
written consent of NMI; provided, that the Investor may sell, assign, transfer
or pledge the Contingent Payment Right and any interest therein to any of its
Affiliates.
 
SECTION 5.  CPR Payment Amount and Procedures.
 
(a)  If a CPR Sale Transaction occurs, then upon the CPR Sale Transaction
Closing Date, the Investor (or its designee) shall be entitled to receive the
CPR Payment Amount, as may be adjusted pursuant to Section 6, with respect to
such CPR Sale Transaction.
 
(b)  If a CPR Dividend Event occurs, then upon the CPR Dividend Payment Date,
the Investor (or its designee) shall be entitled to receive the CPR Payment
Amount, as may be adjusted pursuant to Section 6, with respect to such CPR
Dividend Event.
 
(c)  As promptly as practicable (and in no event later than five (5) Business
Days) following the CPR Sale Transaction Closing Date or the CPR Dividend
Payment Date, if any, NMI shall deliver to the Investor a written notice (the
“CPR Notice”) notifying the Investor that a CPR Sale Transaction Closing Date or
a CPR
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Dividend Payment Date, as applicable, has occurred.  The CPR Notice shall set
forth in reasonable detail the calculation of the CPR Payment Amount (and its
components) and include all necessary supporting documentation for such
calculation.  The Investor and its Affiliates and their respective
representatives shall be entitled to reasonable access to all books, records,
financial information and personnel and representatives (including accountants)
of NMI and its Affiliates related to the calculation of the CPR Payment Amount.
The CPR Notice shall also establish a payment date (the “CPR Payment Date”) of
the CPR Payment Amount that is no later than fifteen (15) Business Days
following the CPR Sale Transaction Closing Date or CPR Dividend Payment Date, as
applicable. In addition, to the extent the CPR Payment Amount includes any
non-cash consideration, the CPR Notice shall set forth in reasonable detail the
composition of the CPR Payment Amount.
 
(d)  If NMI or any of its Affiliates receives non-cash consideration in a CPR
Sale Transaction or a CPR Dividend Event, NMI shall have the option, in its sole
discretion, to pay or deliver the CPR Payment Amount in any combination of cash
or non-cash consideration; provided, that such non-cash consideration is valued
at its fair market value as described in the definition of “CPR Sale
Distributable Proceeds” or “CPR Dividend Proceeds”, as applicable, and is of the
type of non-cash consideration received by NMI or its Affiliates in the
applicable CPR Sale Transaction or CPR Dividend Event; provided, further, that
such proportion of non-cash consideration to cash shall not exceed the
proportion of non-cash consideration to cash received by NMI or its Affiliates
in the applicable CPR Sale Transaction or CPR Dividend Event.
 
(e)  On the CPR Payment Date set forth in any CPR Notice, NMI shall (i) deliver
the non-cash consideration portion of the CPR Payment Amount, if any, to the
Investor at the address specified by the Investor and (ii) pay the cash portion
of the CPR Payment Amount to the Investor by wire transfer of immediately
available funds to the account specified by the Investor, in each case, in
written instructions delivered by the Investor to NMI not less than two (2)
Business Days prior to the CPR Payment Date.  Upon such payment and/or delivery,
no further payment or delivery by NMI pursuant to this Agreement shall be
required, except as set forth in Section 6.
 
(f)  NMI shall pay and/or deliver, as applicable, the CPR Payment Amount to the
Investor prior to distributing, by dividend or otherwise, any CPR Sale
Distributable Proceeds or CPR Dividend Proceeds, as applicable, to any other
Person.
 
(g)  In the event any of the consideration to be received by NMI or its
Affiliates in a CPR Sale Transaction or a CPR Dividend Event, as applicable, is
not paid at the CPR Sale Transaction Closing Date or CPR Dividend Payment Date,
as applicable, but payment of such consideration is conditioned or contingent
upon the occurrence of other events or circumstances thereafter or is otherwise
scheduled to be paid on a delayed basis, then NMI shall, if and when such
additional conditional or contingent consideration is actually received by NMI
or its Affiliates, recalculate the CPR Payment Amount as described herein,
taking into account both the closing consideration and such conditional or
contingent consideration, and shall pay to Investor, within fifteen (15)
Business Days of receipt of such conditional or contingent proceeds from such
CPR Sale
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Transaction or CPR Dividend Event, as applicable, the additional payment amount
that the Investor would have been entitled to in the event such conditional or
contingent payments had been received by NMI or its Affiliates at the CPR Sale
Transaction Closing Date or CPR Dividend Payment Date, as applicable.
 
SECTION 6.  Adjustment Procedures.
 
(a)  The Investor will have twenty (20) Business Days following delivery of the
CPR Notice during which to notify NMI in writing of any objections with respect
to the calculation of the CPR Payment Amount, including the value of any
non-cash consideration, net third party indebtedness (“Notice of Objection”). If
the Investor fails to deliver a Notice of Objection in accordance with this
Section 6(a), the CPR Payment Amount shall be conclusive and binding on the
Parties.  If the Investor submits a Notice of Objection, then (i) for fifteen
(15) Business Days after the date upon which NMI receives the Notice of
Objection, the Parties will each use their commercially reasonable efforts to
agree on the calculation of the disputed amounts and (ii) failing such agreement
within such fifteen (15) Business Day period, then the Investor and NMI, acting
jointly, shall refer the matter for resolution to the Independent Accounting
Firm. Promptly (but in any event within five (5) Business Days) after engagement
of the Independent Accounting Firm, the Investor, on the one hand, and NMI, on
the other hand, shall each deliver to the Independent Accounting Firm, a notice
setting forth in reasonable detail their calculation, to the extent in dispute
under the Notice of Objection, of the CPR Payment Amount as of the CPR Sale
Transaction Closing Date or the CPR Dividend Payment Date, as applicable. Within
fifteen (15) Business Days after receipt thereof, the Independent Accounting
Firm shall deliver its determination of the disputed amounts and of the CPR
Payment Amount as of the CPR Sale Transaction Closing Date or the CPR Dividend
Payment Date, as applicable, which determination shall be final and binding on
each of the Parties.  For the avoidance of doubt, the only matter the
Independent Accounting Firm shall have the authority to determine shall be the
CPR Payment Amount, including the value of any non-cash consideration, net third
party indebtedness.  The fees and expenses of the Independent Accounting Firm
shall be paid in equal proportions (i.e., 50% each) by the Investor, on the one
hand, and NMI, on the other hand. The CPR Payment Amount that is final and
binding on the Parties, as determined either through agreement of the Parties or
through the action of the Independent Accounting Firm pursuant to this Section
6(a), is referred to as the “Final CPR Payment Amount”.  The Independent
Accounting Firm shall act as an expert under the New York CPLR.
 
(b)  If the Final CPR Payment Amount that is greater than the CPR Payment
Amount, NMI shall pay to the Investor, within two (2) Business Days after the
CPR Payment Amount becomes final and binding pursuant to Section 6(a), an amount
in cash equal to such difference by wire transfer in immediately available funds
to an account designated by the Investor. If the CPR Payment Amount is greater
than the Final CPR Payment Amount, the Investor shall pay to NMI, within two (2)
Business Days after the CPR Payment Amount becomes final and binding pursuant to
Section 6(a), an amount in cash equal to such difference by wire transfer in
immediately available funds to an account designated by NMI. Any payment
required pursuant to this Section 6(b) shall be
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
made in cash regardless of whether the CPR Payment Amount includes or is
comprised of non-cash consideration.
 
SECTION 7.  The Digital Business.  (a)  Prior to the earlier to occur of the
expiration of the Contingent Payment Right and a CPR Sale Transaction Closing
Date, (i) the Company shall not be permitted to modify the existing Retail
Agreement between the Company and NOOK Media (the “Retail Agreement”) other than
any modifications of the Retail Agreement (A) to allow the Company to purchase
devices directly from device manufacturers, (B) to make non-economic changes to
the Retail Agreement, which changes will not impact the commissions payable or
cost allocations between the Digital Business and the retail business and would
not otherwise reasonably be expected to have a detrimental impact in any
material respect on the value of the Digital Business, (C) to allow for an
assignment and assumption of the rights and obligations of NOOK Media under the
Retail Agreement relating to the Digital Business by any entity (including any
subsidiary of the Company) to which all or substantially all of the Digital
Business is assigned and (D) to provide for the Retail Agreement to expire
immediately prior to the CPR Sale Transaction Closing Date and (ii) the Company
and its subsidiaries shall be permitted to replace the Retail Agreement upon its
expiration or termination in accordance with its terms with a successor retail
agreement that is no less favorable to the entity holding the Digital Business
than the Retail Agreement in effect immediately prior to such termination or
expiration.
 
(b)   Subject to the provisions of Section 9, prior to the earlier to occur of
the expiration of the Contingent Payment Right and a CPR Sale Transaction
Closing Date, (i) the Digital Business shall be conducted through
barnesandnoble.com llc and its subsidiaries and (ii) neither NMI nor its
Affiliates shall (A) transfer the Digital Business out of barnesandnoble.com llc
and its subsidiaries to any Person (other than barnesandnoble.com llc or any of
its subsidiaries) or (B) cause barnesandnoble.com llc or any of its subsidiaries
to create or assume any obligations or liabilities other than obligations or
liabilities to the extent arising out of or relating to the Digital Business
(which shall include, for the avoidance of doubt, credit support under the
Company’s credit facility) or (C) enter into any transaction between the Digital
Business, on the one hand, and the Company and any of its subsidiaries (other
than barnesandnoble.com llc and its subsidiaries), on the other hand, that meets
all of the following conditions (1) is on terms that are less favorable than
would be available to unrelated third parties bargaining at arm’s length, (2) is
outside the ordinary course of the Digital Business and the Company’s retail
business (which ordinary course transactions include, without limitation,
purchases and sales of digital devices, purchase and sales of digital content,
existing cost allocations under the Transition Services Agreement between the
Company and NOOK Media, transactions under the existing Retail Agreement (taking
into account the modifications permitted by Section 7(a)) and transactions under
the existing Separation Agreement between the Company and NOOK Media) and (3)
would reasonably be expected to have a detrimental impact in any material
respect on the value of the Digital Business.
 
(c)  Nothing in this Agreement shall require the Company, NMI, NOOK Media or any
of their respective Affiliates to engage in, or to attempt to engage in, a CPR
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Sale Transaction or a CPR Dividend Event or to fund any obligations of NOOK
Media or the Digital Business.
 
SECTION 8.  Guarantee of Obligations.  The Company hereby irrevocably and
unconditionally guarantees NMI’s obligations contained in this Agreement,
including Sections 5 and 6, on the terms and subject to the conditions set forth
in this Agreement. This guarantee (i) is a present and continuing guarantee of
payment and not of collectability, and (ii) is in no way conditioned or
contingent upon any attempts to collect or upon any other condition or
contingency.  Notwithstanding anything in this Agreement to the contrary, in the
event that the Company irrevocably assumes all of the obligations of NMI under
this Agreement pursuant to Section 9, the Company’s guarantee of NMI’s
obligations pursuant to this Section 8 shall terminate.
 
SECTION 9.  Assumption of Obligations.  Notwithstanding anything in this
Agreement to the contrary, NMI shall not be prevented from transferring
barnesandnoble.com llc to the Company or any of its subsidiaries; provided,
however, in the event barnesandnoble.com llc is transferred to the Company or
any of its subsidiaries (other than to NMI or any of its subsidiaries), the
Company shall assume all rights, interests and obligations of NMI under this
Agreement.
 
SECTION 10.  Termination; Effect of Termination.  (a)  In the event that neither
a CPR Sale Transaction Signing Date nor CPR Dividend Declaration Date shall have
occurred on or prior to the CPR Deadline, then this Agreement shall terminate at
5:00 p.m., New York City time, on the date of the CPR Deadline, and the
Contingent Payment Right will automatically terminate in its entirety and all
rights thereunder and all rights in respect thereof under this Agreement shall
cease and be of no further force or effect.
 
(b)  In the event that a CPR Sale Transaction Signing Date or CPR Dividend
Declaration Date, as applicable, shall have occurred on or prior to the CPR
Deadline, then on the earlier of (i) the date on which NMI pays in full the CPR
Payment Amount (and if there is non-cash consideration, delivery of such
non-cash consideration) to the Investor, including any adjustments thereto
pursuant to Section 6, and (ii) the date on which (x) the definitive
documentation relating to the CPR Sale Transaction and/or the CPR Sale
Transaction contemplated in such documents, are irrevocably terminated or (y)
the declaration of any dividend or other distribution, the payment of which
would have resulted in a CPR Dividend Event, is irrevocably rescinded, this
Agreement will immediately and automatically terminate in its entirety, and the
Contingent Payment Right will automatically terminate in its entirety and all
rights thereunder and all rights in respect thereof under this Agreement shall
cease and be of no further force or effect.
 
SECTION 11.  Intent.  The Parties agree that the provisions of this Agreement
shall be interpreted in order to give effect to their intent and NMI covenants,
on behalf of itself and its Affiliates, not to structure any transaction with
the intent or purpose of avoiding the provisions of this Agreement.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
SECTION 12.  Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided, that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:
 

 (i)   If to NMI or the Company:           Barnes & Noble, Inc.     122 Fifth
Avenue     New York, NY 10011           Attention: Vice President, General
Counsel & Secretary     Facsimile:     212-463-5683            with a copy to
(which copy alone shall not constitute notice):           Cravath, Swaine &
Moore LLP           Worldwide Plaza     825 Eighth Avenue     New York, NY 10019
          Attention:   Scott A. Barshay, Esq.       Andrew R. Thompson, Esq.   
  Facsimile:  (212) 474-3700        (ii)   If to the Investor:           Pearson
Education, Inc.     c/o Pearson Inc.     330 Hudson Street     New York, NY
10013           Attention: Chief Corporate Finance and Strategy Officer        
  Facsimile: (917) 260-8859           with a copy to (which copy alone shall not
constitute notice):           Morgan Lewis & Bockius LLP     101 Park Avenue    
New York, NY 10178     Attention: Robert W. Dickey, Esq           Facsimile:
(212) 309-6001

 
  
 
 
11

--------------------------------------------------------------------------------

 

 
or to such other address as any person shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or scheduled to be received if sent by
overnight delivery service.  Any Party to this Agreement may notify any other
Party of any changes to the address or any of the other details specified in
this paragraph; provided, however, that such notification shall only be
effective on the date specified in such notice or five Business Days after the
notice is given, whichever is later.  Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice as of the date of such rejection,
refusal or inability to deliver.
 
SECTION 13.  Amendments, Waivers, etc.  This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed by the Party
against whom such amendment or waiver shall be enforced.  The failure of any
Party to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to insist upon
compliance by any other Party with its obligations hereunder, shall not
constitute a waiver by such Party of its right to exercise any such other right,
power or remedy or to demand such compliance.
 
SECTION 14.  Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.
 
SECTION 15.  No Third-Party Beneficiaries.  Nothing expressed or referred to in
this Agreement will be construed to give any person, other than the Parties, any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.
 
SECTION 16.  Assignment.  Except as otherwise provided herein, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the Parties (whether by operation of law or otherwise)
without the prior written consent of the other Parties; provided, however, NMI’s
rights, interests and obligations under this Agreement shall be permitted to be
assigned without the consent of any Party solely as a result of NMI being
converted into another form of entity such as a limited liability company or
merging with a direct or indirect subsidiary of the Company; provided further,
that the Investor shall be permitted to assign its rights, interests or
obligations hereunder to any Affiliate without the consent of any Party.
 
SECTION 17.  Successors.  All the covenants and provisions of this Agreement by
or for the benefit of NMI, the Company and the Investor shall bind and inure to
the benefit of their respective successors, assigns, heirs and personal
representatives.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
SECTION 18.  Counterparts.  This Agreement may be executed in two or more
identical counterparts (including by facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered (by telecopy or otherwise)
to the other Parties.
 
SECTION 19.  No Fiduciary Obligations.  Each Party acknowledges and agrees that
the other Parties, their Affiliates and their respective officers, directors and
controlling Persons do not owe any fiduciary duties to the first Party or any of
its respective Affiliates, officers, directors or controlling Persons.  The only
obligations of the Parties, their Affiliates and their respective officers,
directors and controlling Persons arising out of this Agreement are the
contractual obligations expressly set forth in this Agreement.
 
SECTION 20.  Headings.  The headings and table of contents contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
SECTION 21.  Specific Enforcement; Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial. (a) This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York.
 
(b)  THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN
THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS
ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ANY COURT OF
COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF DAMAGES OR OTHERWISE (AND
EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE SECURING OR POSTING OF ANY BOND
IN CONNECTION WITH SUCH REMEDY), THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.  THE PARTIES AGREE NOT TO ASSERT
THAT A REMEDY OF SPECIFIC ENFORCEMENT IS UNENFORCEABLE, INVALID, CONTRARY TO LAW
OR INEQUITABLE FOR ANY REASON, NOR TO ASSERT THAT A REMEDY OF MONETARY DAMAGES
WOULD PROVIDE AN ADEQUATE REMEDY.  IN ADDITION, EACH PARTY IRREVOCABLY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER, BROUGHT BY ANY OTHER PARTY OR ITS SUCCESSORS OR ASSIGNS SHALL BE
BROUGHT AND DETERMINED EXCLUSIVELY IN ANY STATE OR FEDERAL COURT IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, SO LONG AS ONE OF
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
SUCH COURTS SHALL HAVE SUBJECT MATTER JURISDICTION OVER SUCH LEGAL ACTION OR
PROCEEDING, AND THAT ANY CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT SHALL BE
DEEMED TO HAVE ARISEN FROM A TRANSACTION OF BUSINESS IN THE STATE OF NEW
YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE AFORESAID COURTS AND AGREES
THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE
AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, (1) ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON,
(2) ANY CLAIM THAT IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF
ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) AND (3) TO THE
FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW, ANY CLAIM THAT (A) THE SUIT,
ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM, (B) THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR (C) THIS AGREEMENT, OR
THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.  EACH PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY ACTION, SUIT OR
OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON BEHALF OF ITSELF OR ITS
PROPERTY, BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
BELOW, AND NOTHING IN THIS SECTION 22(B) SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
(c)  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION,
CLAIM OR OTHER PROCEEDING ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.  EACH PARTY (1) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS
IN THIS SECTION 22(C).
 
[Remainder of page intentionally left blank]
 
 
 
 
14
 

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the day and year first above written.
 
 

  NOOK MEDIA INC.          
 
by:
 
/s/ Michael P. Huseby
      Name:    Michael P. Huseby       Title: Chief Executive Officer          

 
 
 

  BARNES & NOBLE, INC.          
 
by:
 
/s/ Michael P. Huseby
      Name:    Michael P. Huseby       Title: Chief Executive Officer          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page – Digital Business Contingent Payment Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
PEARSON EDUCATION, INC.
         
 
by:
 
/s/ Philip J. Hoffman
      Name:    Philip J. Hoffman       Title: Executive Vice President         
 

 
 
 
 
 
 




 
 
 
 
 
 
 
[Signature Page – Digital Business Contingent Payment Agreement]